Citation Nr: 1002732	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 17, 1980 to July 
9, 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In June 2007, the Veteran submitted claims of entitlement to 
service connection for an acquired psychiatric disorder, 
dizziness, headaches, and hypertension.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  After these claims were 
denied in August 2007, the Veteran perfected an appeal.  This 
appeal has been certified to the Board for review.

During the October 2009 Board hearing, the Veteran testified 
that he was receiving Social Security disability benefits, 
but that he was unable to remember which disorders served as 
the basis for the grant of these benefits.  To date, efforts 
to obtain records associated with the grant of Social 
Security disability benefits have yet to be undertaken by VA.  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the Social Security 
Administration are evidence that must be considered.  See 
White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given that the Veteran 
was unable to articulate the basis of the grant, the Board 
finds that a remand is warranted in order to obtain the 
Veteran's Social Security Administration records.  See 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

A review of the Veteran's claims file indicated that the 
Veteran was discharged after 23 days of active duty service.  
The official basis of this discharge was not associated with 
the Veteran's claims file.   In June 2007, the RO requested 
and obtained the Veteran's service treatment records; 
however, to date, VA has not attempted to obtain the 
Veteran's service personnel records.  As such, in order for 
VA to satisfy its duty to assist, the Board finds that a 
remand is warranted in order to attempt to obtain the 
Veteran's service personnel records.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

A review of his service treatment records demonstrated that 
the Veteran's December 1979 entrance examination was negative 
for complaints, symptoms, or a history of a psychiatric 
disorder, dizziness, headaches, or hypertension.  On June 24, 
1980, the Veteran reported a history of a heart murmur at or 
since the age of 9 years old.  He reported no shortness of 
breath; no history of respiratory failure; but that he was 
restricted from running at an unstated date and for an 
unstated period of time during his active duty service.  
After clinical evaluation, the diagnostic impression was 
"functional systolic heart murmur," which did not require 
medications for treatment.  On June 27, 1980, the Veteran 
complained of a headache and dizziness.  It was noted on this 
occasion that the Veteran was being discharged for "reading 
problems," and had a history of "nervousness before" for 
which he had taken medication provided to him by his mother.  
The diagnostic impression was "headaches"; no etiological 
opinion was provided.

Post-service treatment reports, dated from July 2004 to 
January 2008, demonstrates treatment for a seizure disorder, 
mitral valve prolapse, hypertension, and major depressive 
disorder with psychosis, among other disorders.  
Significantly, in October 2004, the Veteran reported that he 
had a seizure disorder since the age of 8 or 9 years old.  
Also in October 2004, the Veteran reported that his brother 
had been provided a diagnosis of and prescribed medication 
for an unstated psychiatric disorder, which included auditory 
and visual hallucinations.  During the pendency of this 
appeal, the Veteran asserted that he was discharged due to an 
inability to read and that due to the humiliation associated 
with nature of this discharge, he developed a psychiatric 
disorder, dizziness, and/or headaches.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the veteran qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Herein, the evidence of record includes references to a heart 
murmur, a seizure disorder, and/or "nervousness" that the 
Veteran had prior to entering active duty service.  The 
evidence of record does not include an opinion that a heart 
murmur, seizure disorder, or "nervousness" clearly pre-
existed the Veteran's active duty service or were aggravated 
therein.  Further, the evidence of record included inservice 
treatment for a headache and dizziness, and an inservice 
diagnosis of a headache and a heart murmur.  The evidence of 
record also included current diagnoses of a seizure disorder, 
hypertension, headaches, and dizziness; however, there was no 
opinion addressing the relationship, if any, between the 
inservice treatment and diagnoses and the Veteran's current 
seizure disorder, hypertension, headaches, or dizziness.  
Thus, there is insufficient competent evidence of record to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  As such, the Board finds that a 
remand is required to obtain medical opinions as to whether 
the Veteran's currently diagnosed psychiatric disorder, 
hypertension, headaches, and/or dizziness pre-existed his 
active duty service and were aggravated therein, or whether 
they had they onset or were due to his active duty service.  
See Littke v. Derwinski, 1 Vet. App. 90 (1991) (holding that 
when the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.)
 
Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the 
Veteran's service personnel records from 
the appropriate agency.  

The RO must contact the Veteran to provide 
him an opportunity to identify all VA and 
non-VA medical providers who have treated 
him for a psychiatric disorder, dizziness, 
headaches, and/or hypertension during the 
course of this appeal.  

The RO must request that the Veteran 
provide evidence, if any, that he was 
treated for a seizure disorder, a heart 
murmur, or "nervousness" prior to his 
period of active duty service.  

The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination to determine the nature and 
etiology of any found psychiatric 
disorder.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the Veteran's service treatment 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
currently diagnosed psychiatric disorder 
existed prior to his active duty service 
and, if so, was it aggravated therein.  
The examiner must also opine as to whether 
any currently diagnosed psychiatric 
disorder was incurred in or due to the 
Veteran's active military service.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The RO must also make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a 
comprehensive examination to determine the 
nature and etiology of the Veteran's 
dizziness, headaches, and hypertension.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
Veteran's service treatment records.  
After a review of the entire evidence of 
record, the examiner must render an 
opinion as to whether the Veteran had a 
seizure disorder and/or a heart murmur 
prior to his active military service and, 
if so, whether either or both was 
aggravated therein.  The examiner must 
also opine as to whether the Veteran's 
currently diagnosed seizure disorder, 
hypertension, headaches, and/or dizziness 
had its onset during or is due to the 
Veteran's active military service.  
Specifically, the examiner must opine as 
to the relationship, if any, between the 
documented inservice complaint of 
headaches and dizziness, and the Veteran's 
currently diagnosed seizure disorder, 
headaches, and/or hypertension.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

